Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please amend Claim 9, Line 4 from the amended claim set of June 18, 2020 to read:

…compressed by the compressors and a heat medium;… 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest a compressed air energy storage power generation device comprising a control device configured to control driving of the motors / generators, wherein the control device includes a power supply / discharge command receiver configured to receive a power supply / discharge command indicating an amount of the input / output power, a priority setting unit configured to set priority to the motors / generators so that the motor / generator whose elapsed time from stop is shorter has higher priority, a number-of-units determination unit configured to determine the number of the motors / generators to be driven on the basis of the amount of the input / output power indicated by the power supply /discharge command, and a drive unit configured to drive the motors / generators in the descending order of the priority until the number of the driven motors / generators becomes equal to the number of motors / generators to be driven determined by the number-of-units determination unit, as recited in Claims 1 and 5, and associated method of claim 14, in conjunction with the rest of the structure of Claims 1, 5, and 14. 

The prior art also does not teach or suggest a compressed air energy storage power generation device comprising a control device configured to control driving of the motors / generators, wherein the control device includes a power supply / discharge command receiver configured to receive a power supply / discharge command indicating an amount of the input / output power, a priority setting unit configured to set first priority to the motors / generators whose elapsed time from stop is shorter than a time period set in advance so that the motor /generator whose elapsed time from stop is shorter has higher priority, and set second priority lower than the first priority to the motors / generators whose elapsed time from stop is equal to or longer than the time period set in advance so that the motor / generator having a smaller total power consumption amount has higher priority, a number-of-units determination unit configured to determine the number of the motors / generators to be driven on the basis of the amount of the input / output power indicated by the power supply /discharge command, and a drive unit configured to drive the motors / generators in the descending order of the priority until the number of the driven motors / generators becomes equal to the number of motors / generators to be driven determined by the number-of-units determination unit, as recited in Claims 2 and 6, in conjunction with the rest of the structure of Claims 2 and 6. 

A compressed air energy storage system having a plurality of compressors individually driven by motors is known in the art. Kubo et al. (JP 2016211515) teaches multiple compressors (6) driven by motors (24), each leading to a heat exchanger (14) cooled by a heat medium (20). The compressed air leads to an accumulator (8). When power generation is desired, the compressed air leaves the accumulator, is heated by a plurality of heat exchangers (18) using the heat of the heat medium, and is then expanded by a plurality of expanders (10) driving generators (22). While Kubo teaches a control device (36), this control device does not include the control units recited and does not prioritize driving of the motors / generators in the manner recited. 

Known methods of prioritizing starting/stopping of motors include: prioritizing based on a reading of pressure in the accumulator tank and rotating “the order of use of the compressors to approximately even the run time on each compressor and also rotates compressors when a compressor is turned on and off in excess of a programmed number of motor cycles per hour” (see Christiansen, US 6419454); prioritizing based on “a maximum operating time t out of an operating time of each gas compressor and a predetermined time N for necessary maintenance” (see Sato, US 7252483); prioritizing based on a pressure reading of the accumulator tank and electric power consumed in order to yield an energy saving effect (see Hirasawa, US 7722331); prioritizing based on load demands of the compressors (see Kobayashi, US 2013/0287592); and prioritizing based on the compressor “having the shortest accumulated operating time” (see Ren, US 10514026). Thus, none of the prior art teaches or suggests a control device configured to control driving of the motors / generators, wherein the control device includes a power supply / discharge command receiver configured to receive a power supply / discharge command indicating an amount of the input / output power, a priority setting unit configured to set priority to the motors / generators so that the motor / generator whose elapsed time from stop is shorter has higher priority, a number-of-units determination unit configured to determine the number of the motors / generators to be driven on the basis of the amount of the input / output power indicated by the power supply /discharge command, and a drive unit configured to drive the motors / generators in the descending order of the priority until the number of the driven motors / generators becomes equal to the number of motors / generators to be driven determined by the number-of-units determination unit, or a control device configured to control driving of the motors / generators, wherein the control device includes a power supply / discharge command receiver configured to receive a power supply / discharge command indicating an amount of the input / output power, a priority setting unit configured to set first priority to the motors / generators whose elapsed time from stop is shorter than a time period set in advance so that the motor /generator whose elapsed time from stop is shorter has higher priority, and set second priority lower than the first priority to the motors / generators whose elapsed time from stop is equal to or longer than the time period set in advance so that the motor / generator having a smaller total power consumption amount has higher priority, a number-of-units determination unit configured to determine the number of the motors / generators to be driven on the basis of the amount of the input / output power indicated by the power supply /discharge command, and a drive unit configured to drive the motors / generators in the descending order of the priority until the number of the driven motors / generators becomes equal to the number of motors / generators to be driven determined by the number-of-units determination unit. Furthermore, it would not have been obvious to modify one of the above references without improper hindsight reasoning from applicant’s disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, April 14, 2022